424 F.2d 997
UNITED STATES of America, Appellee,v.Anderson WILSON, Appellant.UNITED STATES of America, Appellee,v.Lorenzo POWELL, Appellant.
Nos. 19911, 19912.
United States Court of Appeals, Eighth Circuit.
April 28, 1970.

Robert C. Vondrasek, Omaha, Neb., for appellants; Richard J. Bruckner, Omaha, Neb., was with him on the brief.
William K. Schaphorst, Asst. U.S. Atty., Omaha, Neb., for appellee; Richard O. Dier, U.S. Atty., was with him on the brief.
Before MATTHES, LAY and HEANEY, Circuit Judges.
PER CURIAM.


1
This is a joint appeal from the defendants' convictions under 18 U.S.C.A 472, involving the possession of counterfeit federal reserve notes with 'intent to defraud.'  On appeal the defendants assert two basic claims of error: (1) that there was insufficient evidence to prove the intent to defraud and otherwise show beyond a reasonable doubt that the defendants were guilty of the offense charged; and (2) that the court did not instruct the jury that the government had to prove, beyond a reasonable doubt, each and every essential element of the crime charged.


2
On January 27, 1969, the defendants were arrested by the Nebraska Highway Patrol near Sidney, Nebraska, for a speeding violation.  In checking the registration of the car, the officer found that the name on the auto registration did not match the name given by the defendant Powell who was the driver.  Powell was unable to produce any driver's license.  During the course of the investigation, the defendant Wilson dropped an envelope containing money, later found to be counterfeit.  Defendants and the two girls accompanying them were then taken in the patrol car to Sidney.  On the same day, the arresting patrolman found in his patrol car, sticking between the crack of the seat and the back of the seat, a white envelope containing more counterfeit bills.  A segregated roll of real money was found in the possession of the defendant Wilson.  At the trial, Margaret Johnson, one of the girls riding in the car with the defendants at the time of the arrest, testified as to her passing counterfeit bills in Salt Lake City, Utah.  She received change in good money and turned it over to the defendants.  Her deposition was read at trial which contradicted some of her testimony.  The government called a salesgirl from Salt Lake City who corroborated the testimony by Margaret Johnson as to the passing of the counterfeit notes.


3
The defendants primarily challenge the credibility of the witness Margaret Johnson.  We have pointed out on many occasions that this court, as a reviewing body, cannot pass on the credibility of the witnesses.  Based upon the verdict of guilty we must view the evidence in light of the most favorable inferences to sustain the government's case.  See United States v. May, 419 F.2d 553 (8 Cir. 1969).


4
The defendants likewise assert error on the basis of the court's alleged failure to instruct the jury that each and every essential element of the crime must be proved beyond a reasonable doubt.  A thorough examination of the record reveals that the court did so instruct.  The record does not support the claim of error asserted.


5
We find that the record contains substantial evidence to support the verdict of guilty and no error exists in the judgments below.


6
Judgments affirmed.